PER CURIAM: *
IT IS ORDERED that Appellant’s unopposed motion to vacate sentence of the district court is GRANTED.
IT IS FURTHER ORDERED that Appellant’s unopposed motion to remand case for resentencing is GRANTED.
*299IT IS FURTHER ORDERED that Appellant’s unopposed motion to issue the mandate forthwith upon entry of the court’s opinion is GRANTED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this order should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.